Citation Nr: 0008466	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  96-36 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an effective date earlier than January 11, 
1996 for an evaluation in excess of 50 percent for service-
connected post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than January 11, 
1996 for a total disability rating based on individual 
unemployability due to service-connected disability.

3.  Entitlement to an evaluation in excess of 10 percent for 
mycosis fungoides for the period of January 7, 1988 to 
September 20, 1989.

4.  Entitlement to an evaluation in excess of 10 percent for 
mycosis fungoides from November 16, 1990 to September 21, 
1995.

5.  Entitlement to an evaluation in excess of 10 percent for 
mycosis fungoides from September 22, 1995.



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from February 1966 to January 
1969.

Initially, the Board of Veterans' Appeals (Board) notes that 
it remanded this matter in February 1999 for due process 
considerations and additional evidentiary development.  The 
Board finds that the action requested by its remand has been 
accomplished to the extent possible, and that this case is 
now ready for appellate review.

The Board further notes that with respect to the issue of 
entitlement to an increased evaluation for mycosis fungoides, 
a June 1995 rating decision denied an increased rating for 
this disability, but granted several periods of a temporary 
100 percent evaluation pursuant to 38 C.F.R. § 4.117, 
Diagnostic Code 7715 (1999).  In view of this, the Board 
finds that the Board's jurisdiction as to this claim includes 
all periods since January 1, 1988 wherein less than a 100 
percent evaluation was assigned.  As will be explained more 
fully below, the Board also notes that the Board is precluded 
from applying new rating criteria prior to the effective date 
of the new criteria.  Consequently, this issue has been 
separated into several issues for the purpose of this appeal.  

The Board also observes that while the appeal previously 
included a claim for entitlement to a finding of permanency 
as to service-connected PTSD, permanency for this disability 
was established by the regional office (RO) in a supplemental 
statement of the case, issued in July 1999.  Therefore, the 
Board finds that this matter is no longer a subject for 
appellate review.  AB v. Brown, 6 Vet. App. 35 (1993).

Finally, the Board notes that a claim for service connection 
for T-cell lymphoma was denied by a rating decision in 
September 1991, and that while there is subsequent reference 
to withdrawal of these issue by the RO and "deferment" of 
this issue by the veteran's representative, the Board finds 
that the record simply reveals the lack of a timely notice of 
disagreement.  Consequently, the Board finds that this issue 
is not a subject for current appellate consideration.  
Parenthetically, the Board notes that in view of a July 1991 
medical opinion that mycosis fungoides is a progressive 
cutaneous T-cell lymphoma and the RO's subsequent grant of 
temporary 100 percent evaluations for non-Hodgkin's lymphoma, 
the RO has, in effect, determined that T-cell lymphoma is a 
manifestation of mycosis fungoides, and that evaluation of 
the same manifestation under different diagnoses is to be 
avoided.  See 38 C.F.R. § 4.14 (1999).  


FINDINGS OF FACT

1.  For the period of May 4, 1990 to January 10, 1996, the 
veteran's PTSD was manifested by symptoms that did not more 
nearly approximate severe social and industrial impairment.

2.  For the period of January 7, 1988 to September 21, 1989, 
the veteran's mycosis fungoides was manifested by symptoms 
that were not productive of occasional high-grade fever, mild 
anemia, fatigability or pruritus, or constant exudation or 
itching, extensive lesions, or marked disfigurement.

3.  For the period of November 17, 1990 to September 21, 
1995, the veteran's mycosis fungoides was manifested by 
symptoms that were not productive of occasional high-grade 
fever, mild anemia, fatigability or pruritus, or constant 
exudation or itching, extensive lesions, or marked 
disfigurement.

4.  From September 22, 1995, the veteran's mycosis fungoides 
was manifested by symptoms that were not productive of 
occasional high-grade fever, mild anemia, fatigability or 
pruritus, constant exudation or itching, extensive lesions, 
or marked disfigurement, or other ratable residuals.

5.  The veteran has a degree in forestry and occupational 
experience as a sawyer in the logging industry and caretaker 
of a ranch.  The record reflects that he held the position of 
caretaker for many years through at least 1996, and that he 
last worked in the logging industry in 1992.

6.  The veteran's service-connected disabilities are not 
shown to be of such severity as to preclude him from 
following a substantially gainful employment consistent with 
his education and work experience.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 50 
percent for PTSD for the period of May 4, 1990 to January 10, 
1996, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.7, 4.132, Diagnostic Codes 9400 
and 9411 (effective from February 3, 1988 to November 6, 
1996); Fenderson v. West, 12 Vet. App. 119 (1999).

2.  The schedular criteria for an evaluation in excess of 10 
percent for mycosis fungoides for the period of January 7, 
1988 to September 20, 1989, have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.117, Diagnostic Code 
7715 (effective prior to September 22, 1995), 4.118, 
Diagnostic Code 7806 (1999); Fenderson v. West, supra.

3.  The schedular criteria for an evaluation in excess of 10 
percent for mycosis fungoides for the period of November 16, 
1990 to September 21, 1995, have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.117, Diagnostic Code 
7715 (effective prior to September 22, 1995), 4.118, 
Diagnostic Code 7806 (1999); Fenderson v. West, supra.

4.  The schedular criteria for an evaluation in excess of 10 
percent for mycosis fungoides since September 22, 1995, have 
not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 
4.7, 4.117, Diagnostic Code 7715 (effective immediately 
before and after September 22, 1995), 4.118, Diagnostic Code 
7806 (1999); Fenderson v. West, supra.

5.  The veteran is not unemployable by reason of his service-
connected disabilities.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 3.340, 3.341, 4.16 and Part 4 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an Increased Evaluation for PTSD for the 
Period of May 4, 1990 to January 10, 1996

Background

The Board notes that the claim is well grounded and 
adequately developed.  38 U.S.C.A. § 5107(a); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The rating schedule recognizes that a veteran's disability 
evaluation may require reratings in accordance with changes 
in his condition.  It is thus essential, in evaluating a 
disability, that it be viewed in relation to its history.  38 
C.F.R. § 4.1.

For the period of May 4, 1990 to January 10, 1996, the 
veteran's service-connected PTSD has been evaluated as 50 
percent disabling pursuant to 38 C.F.R. § 4.132, Diagnostic 
Code 9411, under the "old" rating criteria for 
neuropsychiatric disabilities (effective prior to November 7, 
1996).  The "old" criteria direct that a 50 percent 
evaluation is warranted if there is considerable impairment 
in the ability to establish or maintain effective or 
favorable relationships with people and where the 
reliability, flexibility, and efficiency levels are so 
reduced by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.  38 C.F.R. Part 4, Codes 
9400 and 9411.

A 70 percent evaluation is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired, and where psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation is to be granted when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities resulting in 
profound retreat from mature behavior; or when the veteran is 
demonstrably unable to obtain or retain employment.  
38 C.F.R. Part 4, Codes 9400 and 9411.  Hence, the older 
rating criteria set forth three independent bases for 
granting a l00 percent evaluation, pursuant to Diagnostic 
Code 9411.  See Johnson v. Brown, 7 Vet. App. 95 (1994).

With respect to the retroactive application of the criteria 
in effect since November 7, 1996, the Department of Veterans 
Affairs (VA)'s General Counsel initially provided the 
following guidelines as to the relationship between the old 
and the new rating criteria for mental disorders:

. . . among other changes, the November 1996 
final rule established, in 38 C.F.R. § 4.130, 
a 'general rating formula for mental 
disorders' which identifies specific symptoms 
and manifestations of mental disorders 
associated with different percentage 
disability ratings.  That formula replaced 
the general rating formulas for psychotic 
disorders, organic mental disorders, and 
psychoneurotic disorders previously contained 
in 38 C.F.R. § 4.132, under which the various 
percentage ratings were based largely upon 
whether the claimant's social and industrial 
impairment due to a mental disorder was most 
accurately characterized as 'total,' 
'severe,' 'considerable,' 'definite,' or 
'mild.'  

The purpose of the amendment was to remove 
terminology in former 38 C.F.R. § 4.132, 
which was considered non-specific and subject 
to differing interpretations, and to provide 
objective criteria for determining 
entitlement to the various percentage ratings 
for mental disorders.  See 60 Fed. Reg. 
54,825, 54,829 (1995).  

4.  On its face, the amended regulation is 
neither more nor less beneficial to claimants 
than the prior provisions.  In some cases, 
the amended regulation may be no more 
beneficial to the claimant than the prior 
provisions, because the evidence in the case 
does not reflect symptoms or manifestations 
associated with a higher rating under the 
amended regulation.  In other cases, however, 
although the amendments were not designed to 
liberalize rating criteria, the amended 
regulation may be more beneficial to a 
claimant because the evidence indicates that 
the claimant has symptoms or manifestations 
which, under the amended provisions, are 
associated with a rating higher than that 
which may have been assigned by the AOJ under 
the prior, non-specific and more subjective 
regulations.  Accordingly, it will be 
necessary for those with adjudicative 
responsibilities to determine, on a case-by-
case basis, whether the amended regulation, 
as applied to the evidence in each case, is 
more beneficial to the claimant than the 
prior provisions.

VAOPGCPREC 11-97.  In light of this guidance, it appears the 
General Counsel ruled that the revised criteria were not 
designed as a liberalizing change, thus by implication that a 
retroactive award or increase of a disability evaluation 
would not be expressly barred by 38 U.S.C.A. § 5110(g) (West 
1991); 38 C.F.R. § 3.114 (1999).  

Notwithstanding the General Counsel's opinion, in Rhodan v. 
West, 12 Vet. App. 55 (1999), the Court addressed the 
effective date of the revised criteria for rating mental 
disorders in what was apparently a claim for increase 
involving PTSD.  (The Board notes that the facts presented in 
Rhodan and its companion Haywood were not clear as to whether 
the appeals arose from original claims or were claims for 
increase.)  The Court held:

	Regardless of the exact administrative 
posture of the proposed changes to the 
regulations, there is no doubt as to which 
version was applicable at the time of either 
[Board] decision at issue here.  It is well 
settled that the rulemaking procedures of the 
Administrative Procedure Act (APA), 5 U.S.C. 
§§ 552, 553, govern the VA regulatory 
process. See 38 U.S.C. § 501(c), (d); Fugere 
v. Derwinski, 1 Vet. App. 103, 107 (1990). 
Sections 553(d) and 552(a)(1)(D) of title 5 
mandate, absent some specific exceptions 
listed at § 553(d)(1)-(3), that the effective 
date of a regulation must be 30 days after 
the date of publication of the adopted 
regulation in the Federal Register.  Until 
the statutory 30 days have passed, the 
regulation is not lawfully effective. See 
Rowell v. Andrus, 631 F.2d 699, 704 (10th 
Cir. 1980).  Thus, prior to November 7, 1996, 
the revised regulations at issue here were 
not lawfully effective.

	Nor do the revised regulations allow for 
their retroactive application prior to 
November 7, 1996.  When the Secretary adopted 
the revised mental disorder rating schedule 
and published it in the Federal Register, the 
publication clearly stated an effective date 
of November 7, 1996.  Because the revised 
regulations expressly stated an effective 
date and contained no provision for 
retroactive applicability, it is evident that 
the Secretary intended to apply those 
regulations only as of the effective date. 
See Allin v. Brown, 6 Vet. App. 207, 211 
(1994). 

	The Secretary's legal obligation to 
apply November 7, 1996, as the effective date 
of the revised regulations prevents the 
application, prior to that effective date, of 
the liberalizing law rule stated in Karnas. 
"[W]here compensation, dependency and 
indemnity compensation, or pension is awarded 
or increased pursuant to any Act or 
administrative issue, the effective date of 
such an award or increase. . . shall not be 
earlier than the effective date of the Act or 
administrative issue."  38 U.S.C. § 5110(g).  
This effective date rule prevents the 
application of a later, liberalizing law to a 
claim prior to the effective date of the 
liberalizing law. See DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997); see also McCay v. 
Brown, 9 Vet. App. 183, 187 (1996) ("plain 
language of section 5110(g) prohibits a 
retroactive award prior to the effective date 
of the legislation"), aff'd, 106 F.3d 1577 
(Fed. Cir. 1997).  Accordingly, the Court 
holds that for any date prior to November 7, 
1996, the Board could not apply the revised 
mental disorder rating schedule to a claim.

Under this analysis, the claimant as a matter of law could 
not receive a rating on the basis of the revised criteria 
prior to November 7, 1996.  

The Board notes that subsequently, the United States Court of 
Appeals for the Federal Circuit vacated Rhodan in Haywood v. 
West, No. 99-7056 (Fed. Cir. October 28, 1999).  Haywood 
involved an appeal over the issue of entitlement to fees and 
costs under the Equal Access to Justice Act.  Haywood argued 
that the government's position was not substantially 
justified because the Board did not sua sponte reconsider its 
decision following a change in the applicable law that 
occurred during his 120-day period for appeal following the 
date of the Board's decision.  The Federal Circuit expressly 
noted that it was vacating Rhodan and remanding to the Court 
for adjudication of the statutory challenge raised by Mr. 
Haywood concerning the "putative" duty of the Board to sua 
sponte reconsider its decision, and "[t]he only thing we 
decide in this opinion is that the case is remanded for 
further adjudication" by the Court.   In light of these 
circumstances, the Board acknowledges that Rhodan is not 
currently a controlling precedent, however, the Board finds 
the statutory analysis persuasive as to whether rating 
criteria are retroactively applicable prior to their 
effective dates, and thus limit the applicability of Karnas 
v. Derwinski, 1 Vet. App. 308 (1991) on the facts of this 
case.  Nothing argued or decided in Haywood facially 
challenges the analysis as to the retroactive applicability 
of the change in the rating criteria.

In light of these considerations, the veteran's PTSD 
manifestations during the period from May 4, 1990 to January 
10, 1996 should be evaluated only under the rating criteria 
in effect prior to November 7, 1996.  It appears that after 
the effective date of the change in rating criteria, 
manifestations must be considered under both the "old" and 
"new" rating criteria, and the rating assigned should be in 
accordance with whichever criteria are more favorable.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (1999).

The history of the subject disability shows that the veteran 
was originally granted service connection for PTSD and 
assigned a 50 percent rating by the RO in July 1993, 
effective May 4, 1990, based on evidence which included 
service and VA medical records.  VA treatment records were 
indicated to first note characteristic symptoms of PTSD on 
May 4, 1990, at which time the veteran complained of 
intrusive thoughts, depression, flashbacks, isolation and 
anger.  

Records from a Vets Center, dated in June 1991, were noted to 
assess moderate to severe PTSD.

VA outpatient records from June to August 1991 reflect that 
in June 1991, the veteran complained of sleep problems, 
depression, intrusive thoughts, and nightmares about Vietnam.  
A VA medical statement from July 1991 reflects that this 
examiner believed that the veteran had moderate to severe 
PTSD.  In July 1991, the veteran also related frustration 
over the treatment of his skin cancer by the VA.  In August 
1991, the veteran reported a continuation of his symptoms of 
agitation, sleep disorder, anger, nightmares about Vietnam, 
etc.  

VA outpatient records from October and November 1991 reflect 
that the veteran's problem was PTSD and that he reported 
bitterness and anger.  In November 1991, it was noted that 
the veteran was a caretaker of a ranch where he had a free 
house without an indoor toilet or hot water.  He had 
apparently been living this way for 15 years and his 
utilities were now being paid by his girlfriend.  

VA psychiatric examination in March 1992 was noted to reveal 
then-current complaints of depression, anxiety, and mistrust 
of the government.  It was also noted that the veteran went 
to junior college and the University of Montana from 1969 to 
1975, and obtained a degree in forestry.  The veteran also 
reported that he had held a variety of positions until July 
1991, at which time he left a company because he felt 
underpaid.  The veteran further reported that he did not get 
along with supervisors and co-workers, and that he drank a 
six-pack each month.  He denied recent drug use and recounted 
his inservice stressors.  He was not receiving regular 
therapy or medication and mental status examination revealed 
that he was somewhat angry and presented a serious affect.  
Although insight was present, judgment was noted to be 
deficient, and the veteran described his mood as bitter, 
angry and depressed.  He related that he lived with a 
girlfriend and did house chores.  He further indicated that 
he would also look for work and that his social life was 
constricted with few friends.  He did not trust people, had a 
poor self-image, and experienced PTSD cardinal symptoms of 
flashbacks, social isolation, startle response, sleep 
disturbance, nightmares, survivor guilt, impaired 
concentration, and anger.  The diagnosis was PTSD productive 
of a moderate industrial impairment and a severe social 
impairment.

A private March 1992 State of Montana social and 
rehabilitation services report reflects that this examiner 
was unable to give a definitive statement about how disabling 
the veteran's PTSD was, but that it was the examiner's 
impression that this was not the veteran's major problem at 
this time.

An April 1992 mental status examination that was also 
conducted in connection with the veteran's claim for 
disability benefits with the State of Montana, revealed that 
the veteran reported that his work experience was primarily 
in logging and related fields, and that he lived an isolated 
and somewhat primitive lifestyle on a ranch where he was the 
caretaker.  The veteran further reported numerous symptoms of 
PTSD, including sleep problems and frequent nightmares.  He 
further related being angry and erratic in interpersonal 
relationships.  He also described flashbacks and feelings of 
survivor guilt.  He had never been married and had held 
numerous positions due to his irritability and problems 
getting along with others.  The veteran sometimes had a 
girlfriend with him, at which time he would have some 
assistance with chores.  He described a very limited social 
life, mostly consisting of infrequent visits from other 
veterans who lived in the general area.  The appropriate 
diagnosis was noted to be PTSD with moderate difficulty 
maintaining social functioning when functioning at his best, 
and marked difficulty when functioning less optimally, which 
was noted to be a significant percentage of the time.  
Deficiencies of concentration, persistence or pace would 
often occur and episodes of deterioration or decompensation 
in work or work-like settings would be repeated.

The April 1992 examiner went on to comment that the veteran 
could be expected to have severe difficulty sustaining 
employment in a setting where he had to interact consistently 
with the public, or with demands from a supervisor.  

VA outpatient records from April to December 1992 reflect 
that in April 1992, the veteran was noted to be isolated and 
had trouble with people.  It was further noted that while the 
veteran had not worked since July 1991, he currently had a 
girlfriend and did caretaking for 190 acres.  In May 1992, it 
was noted that the veteran was buying a property in Trout 
Creek, Montana.  In July 1992, the veteran reported that his 
sleep was poor and that he was tense.  He also related that 
he now had a female roommate.  In October 1992, it was 
indicated that the veteran had not worked since September 
1992.  At this time, the veteran reported that he did not 
want to be around people.  

At the time of a hospitalization for alcoholism in December 
1992, the veteran indicated that he was currently living in a 
common law relationship in a remote area of Montana.  The 
veteran further explained that he did not trust women and 
that he had an on and off relationship over the previous 15 
years with a female companion.  The veteran described himself 
as a loner.  His Minnesota Multiphasic Personality Inventory 
(MMPI) profile was noted to depict a man who was socially 
isolated, kept people at an emotional distance, and avoided 
close relationships.  A significant amount of anger was also 
indicated and the examiner stated that the veteran was likely 
to show irritability in treatment situations.  He further 
acknowledged an intense anger towards the government and had 
problems with anger.  

VA outpatient records for the period of January to July 1993 
reflect that in January 1993, the veteran had just completed 
an alcohol program at Fort Harrison VA medical center and was 
now interested in getting into the Denver, Colorado VA PTSD 
program.  He reported that he had sleep problems and was 
irritable.  Over the period of January to July 1993, the 
veteran was seen periodically for both alcohol abuse and 
PTSD.  In May 1993, it was indicated that the veteran had 
severe PTSD.  At the end of July 1993, the veteran was noted 
to have had no alcohol since December 1992, and that he had 
been going to a PTSD group.  A history of drug abuse was 
noted in addition to convictions for selling amphetamines.  
This was followed by a period of heavy drinking and problems 
with authority.  The veteran noted that he had been recently 
awarded Social Security Administration (SSA) benefits and a 
50 percent evaluation for PTSD by the VA.  The veteran 
reported that he received back pay in excess of $20,000, and 
wanted to buy real estate and live in a rural area.  It was 
further noted that the veteran believed he could not work and 
that he planned to appeal the award for PTSD.

As was noted above, a July 1993 rating decision granted 
service connection for PTSD and assigned a 50 percent 
evaluation, effective from May 4, 1990.

Psychiatric evaluation in connection with the veteran's SSA 
disability claim in August 1993 revealed that the veteran 
reported being disabled because of T-cell lymphoma, back 
problems, PTSD, bad knees, and substance abuse.  The veteran 
noted that he had been followed at the VA medical center for 
chronic PTSD and in the past, at a Vet Center.  The veteran 
denied social contacts and was able to live alone.  
Collateral information supplied from the veteran's 
"sometimes girlfriend" in July 1993 was noted to reflect 
that the veteran was a loner and did not interact with 
others.  He had friends but did not visit them, and although 
this "sometimes girlfriend" indicated that she had known 
the veteran for about 15 years, she described him as always 
being alone.  A narrative diagnostic study from December 1992 
was noted to indicate that the veteran did not trust women 
and had an on and off relationship with a woman for the 
previous 15 years.  Additional information from the veteran's 
mother, dated in August 1993, confirmed that the veteran had 
limited contact with others and did not want to talk or see 
anyone.  

The August 1993 examiner summarized that the veteran lived an 
isolated lifestyle and that the veteran's social functioning 
appeared to be markedly limited.  He further commented that 
the veteran was isolated, secluded, and avoided contact with 
others, and although he appeared capable of maintaining some 
superficial, brief contact with others, overall, he was quite 
socially impaired.  The veteran's concentration, persistence, 
and pace were quite variable, and he was reported to be 
anxious, had flashbacks, and presented with numerous symptoms 
of PTSD.  He found that it was likely that the veteran's 
concentration would be compromised in a setting where he had 
to deal with people, traffic, etc. 

A VA outpatient record from October 1993 reflects that the 
veteran was service connected for PTSD, and that his memory 
and attention were adequate.  The veteran reported that he 
hoped to live in his own house on land in Trout Creek, 
Montana, and that he had been doing caretaker work for 
someone in return for rent.  The veteran further indicated 
that he was continuing in his Vietnam group and currently had 
a girlfriend.

VA outpatient records for the period of February to September 
1994 reflect periodic treatment for PTSD and that in May 
1994, the veteran reported receiving visits from his ex-
girlfriend.  In September 1994, the veteran related that he 
had been raising a garden and also working on a home.  He 
further indicated that he was in the process of buying 20 
acres and lived in a basement.  

VA PTSD examination in September 1994 revealed that the 
veteran's last employment was sawing logs for several months 
in Trout Creek, after which he quit following a fight.  A 
physician's report was noted from April 1992, in which the 
examiner indicated that there was slight limitation because 
of PTSD because of his activity of daily living.  His social 
limitation was noted to be moderate and that a Dr. P. 
believed that as of that time, the veteran's social handicap 
inhibited the veteran's industrial ability.  At this time, 
the veteran indicated that his had completely limited his 
social life, and that although his girlfriend had moved back 
in with him, he did not like this and preferred to be alone.  
He continued to complain of flashbacks once or twice a week.  
Mental statue examination revealed that the veteran reported 
problems being around people.  The diagnosis included PTSD, 
and as far as psychological stressors were concerned, the 
examiner indicated that this was hard to assess.  The veteran 
was found to live by himself by choice.  It was further 
indicated that he still had problems sleeping, some intrusive 
thoughts and some nightmares probably of at least the 
moderate level, but that his main disability seemed to be 
socializing, some of which seemed to be from choice.  

VA outpatient records from October to December 1994 reflect 
that in October 1994, the veteran was seen for depression, 
but denied being depressed at the time of the consultation.  
The diagnosis was history of PTSD with no evidence of major 
depression.  In November 1994, the veteran again complained 
of problems with anger and irritability, especially when 
dealing with people or the government.  The assessment was 
history of PTSD with occasional irritability.  In December 
1994, the veteran reported trouble with people and that he 
just avoided them.  

In a letter received by the RO in December 1994, the veteran 
indicated that in 1993 and 1994, he had been unable to obtain 
any employment, and that from June to September 1992, he 
worked for L. Logging.  In February and May 1991, he worked 
for N. Logging, and in 1990, he worked for another logging 
company from April to September, V. T. Products for one week 
in October, and S. Excavating for one week in December. 

VA outpatient records for the period of April to November 
1995, reflect that in April 1995, the assessment was severe 
PTSD.  In July 1995, the diagnosis included PTSD, mixed 
substance abuse, moderate.  The examiner noted that the 
veteran reported staying away from people.  It was further 
noted that the veteran was primarily concerned with 
compensation issues.  During this particular consultation, 
the veteran apparently spent all of the time discussing the 
need for further disability and referred to a copy of VA 
regulations about disability opinions.

A VA outpatient record from January 11, 1996 reflects that 
the veteran's then-current symptoms of PTSD had made it 
impossible for him to maintain a steady employment record and 
that the veteran had a long history of obtaining positions 
without maintaining them.  At this point, the examiner 
commented that the veteran appeared to be totally 
unemployable and the diagnosis was PTSD, moderate to severe 
and chronic, and that the veteran was totally unemployable 
due to stress levels.  


Analysis

At the outset, the Board finds that all relevant facts have 
been properly developed to their full extent and that VA has 
met its duty to assist.  Godwin v. Dewinski, 1 Vet. App. 629 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).  In this 
regard, while there might be pertinent records in the 
possession of the SSA that are not part of the record, the 
Board finds that remand for the purpose of obtaining these 
records is not warranted.  More specifically, the veteran 
and/or his representative have not intimated that there are 
any records in the possession of SSA that would have a direct 
bearing on the issue on appeal.  

The Board has reviewed the evidence with respect to this 
claim, and first notes that the veteran's PTSD for the period 
from May 4, 1990 to January 10, 1996, is currently rated at 
50 percent under the criteria of 38 C.F.R. § 4.132, 
Diagnostic Code 9411, in effect immediately prior to November 
7, 1996.  The rating criteria found in this Diagnostic Code 
prior to November 7, 1996 provided a 70 percent rating for 
PTSD if the ability to establish or maintain effective or 
favorable relationships with people is severely impaired, and 
where psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  

The positive evidence in support of an increased rating 
includes the assessments that the PTSD was "moderate to 
severe" at a Vet Center in June 1991, and on a VA medical 
statement in July 1991.  An outpatient entry in May 1993 
noted "severe" PTSD.  The Board notes that none of these 
entries contained detained findings and analysis to support 
the assessments.  Accordingly, the Board attaches limited 
weight to these opinions.  Moreover, the assessments that the 
range of disability was "moderate to severe" are ambiguous 
as to whether "severe" industrial impairment is 
demonstrated.

A mental status evaluation in April 1992 for the state 
resulted in an opinion that the PTSD would produce moderate 
social difficulty when the claimant was function at best and 
marked impairment when he was functioning less optimally.  
The PTSD was indicated to produce deficiencies of 
concentration, persistence or pace would often occur and 
episodes of deterioration or decompensation in work or work-
like settings would be repeated.   The veteran could be 
expected to have severe difficulty in a setting where he had 
to interact with the public consistently or with demands from 
a supervisor.  This assessment, supported by findings and 
analysis, is of greater weight than the outpatient entries, 
but does not clearly demonstrate the presence of severe 
industrial impairment in an average occupational setting, as 
opposed to settings requiring consistent public contact and a 
demanding supervisor.
 
The evidence against the claim is extensive and of more 
probative weight.  On VA examination in March 1992, the PTSD 
was assessed as producing severe social but moderate 
industrial impairment.  A private examiner for the state that 
same month declined to give an overall assessment, but noted 
that PTSD was not the veteran's major problem.  In August 
1993, a psychiatric examiner again found the veteran had 
marked social limitation.  He described symptoms of PTSD, but 
did not provide an overall assessment of their impact on the 
veteran's industrial adaptability.  The September 1994 VA 
examination produced an assessment that the veteran's 
difficulty sleeping, some intrusive thoughts and some 
nightmares produced at least moderate difficulty, but the 
veteran's main problem was socializing, and part of that was 
from choice.  In October and November 1994, the assessment 
was history of PTSD.  In July 1995, an interim summary 
diagnosis was PTSD, mixed substance abuse, moderate.  
Basically, the opinions of several examiners, both VA and for 
the state, did not indicate severe or greater industrial 
impairment due to PTSD, and these opinions were well 
supported by findings and analysis.

While the Board clearly recognizes that there were several 
diagnoses of severe PTSD during the relevant time frame, 
severe PTSD does not necessarily correlate to severe social 
and/or industrial impairment, and that further investigation 
into the circumstances surrounding the veteran's disability 
is warranted.  In this regard, while the veteran had held 
jobs as a sawyer for only short periods in 1990, 1991, and 
1992, and none by his report in either 1993 or 1994, he had 
continuously held the position of caretaker of a ranch in 
Montana for which he lived rent-free during the period of May 
4, 1990 to January 10, 1996, and for a number of years prior 
thereto.  Moreover, while the veteran continuously voiced 
difficulty with people, he acknowledged living with a 
girlfriend at least intermittently during the subject time 
frame and that he would sometimes get together with other 
veteran's in the area.  The Board also finds it significant 
that at least one examiner has expressed the opinion that the 
veteran's rural isolation was by choice, and this would seem 
to be consistent with the veteran's comments in July 1993 
that he wanted to buy real estate and live in a rural area.

In short, while the Board recognizes that there is a social 
and industrial impairment associated with the veteran's PTSD 
between May 4, 1990 and January 10, 1996, the assessments of 
a number of evaluators, based on full examination, review of 
the history and supported by findings and analysis, do not 
support the conclusion that severe industrial impairment was 
present.  Those opinions are of clearly greater weight than 
the positive evidence in support of a rating in excess of 50 
percent.  Moreover, the Board finds that actions of the 
veteran are more telling than his self assessment of his 
disability, and that those actions demonstrate an ability to 
maintain relationships with a female companion, his mother, 
and the owner of a ranch where, at least during the subject 
time frame, he service as a caretaker in return for living 
rent-free.  This evidence further buttresses the conclusions 
of the examiners who did not find severe or greater 
impairment due to PTSD.

Consequently, under the "old" criteria, the Board must find 
that the veteran's PTSD and the level of social and 
industrial impairment caused by that disability for the 
period of May 4, 1990 to January 10, 1996, while 
considerable, did not more nearly approximate the criteria 
for the next higher rating of 70 percent, i.e., severe social 
and industrial impairment under 38 C.F.R. § 4.132, Diagnostic 
Code 9411, 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.7.

Clearly, the veteran's service-connected PTSD did not meet 
the type of total occupational and/or social impairment 
warranted for a 100 percent rating under the "old" 
criteria.  Once again, the Board notes that the veteran has 
essentially been employed for many years as a caretaker, and 
has also maintained at least one long-term relationship with 
a female companion.  The Board further notes that with 
respect to the veteran's numerous short-term logging jobs, 
the record reveals that these jobs are physically demanding 
and the veteran has several significant nonservice-connected 
physical disabilities which would have an effect on the 
veteran's ability to engage in such activities.  These 
disabilities were also found by at least one physician to be 
the primary reason for industrial impairment.  

Therefore, based on all of the foregoing, the Board finds 
that there is no basis for a "staged" rating for the period 
from May 4, 1990 to January 10, 1996 under the previous 
criteria of Diagnostic Code 9411.  38 C.F.R. §§ 4.7, 4.132, 
Diagnostic Codes 9400, 9411 (prior to November 7, 1996); 
Fenderson v. West, supra.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased evaluation.



II.  Entitlement to an Evaluation in Excess of 10 Percent for 
Mycosis Fungoides for the Period of January 7, 1988 to 
September 20, 1989.

Background

Non-Hodgkin's lymphoma is rated as for lymphogranulomatosis 
(Hodgkin's disease).  38 C.F.R. § 4.117, Code 7715, effective 
prior to October 22, 1995.  A 30 percent rating is warranted 
for lymphogranulomatosis with occasional low-grade fever, 
mild anemia, fatigability or pruritus.  A 60 percent rating 
requires general muscular weakness with loss of weight and 
chronic anemia or lymphogranulomatosis with secondary 
pressure symptoms, such as marked dyspnea, edema with pains 
and weakness of an extremity, or other evidence of severe 
impairment of general health.  A 100 percent rating requires 
acute (malignant) types or chronic types with frequent 
episodes of high and progressive fever or febrile episodes 
with only short remissions, generalized edema, ascites, 
pleural effusion, or severe angina with marked general 
weakness.  38 C.F.R. § 4.117, Diagnostic Code 7709, effective 
prior to October 22, 1995.

The 100 percent rating will be continued for one year 
following the cessation of surgical, X-ray, antineoplastic 
chemotherapy or other therapeutic procedure.  At this point, 
it there has been no local recurrence or invasion of other 
organs, the rating will be made on the residuals.

As of September 22, 1995, non-Hodgkin's lymphoma with active 
disease or during a treatment phase will be assigned a 100 
percent evaluation.  This rating shall continue beyond the 
cessation of any surgical, radiation, antineoplastic 
chemotherapy or other therapeutic procedures.  Six months 
after discontinuance of such treatment, the appropriate 
disability rating shall be determined by mandatory VA 
examination.

Any change in evaluation based upon that or any subsequent 
examination shall be subject to the provisions of 38 C.F.R. § 
3.105(e) (1999).  If there has been no local recurrence or 
metastasis, rate on residuals.  38 C.F.R. § 7715, effective 
as of October 22, 1995.

The RO has also considered 38 C.F.R. § 4.118 including 
Diagnostic Code 7806 in its evaluation of the veteran's 
mycosis fungoides, which provides that exfoliation, exudation 
or itching, if involving an exposed surface or extensive 
area, warrants a 10 percent evaluation; exudation or itching 
constant, extensive lesions, or marked disfigurement warrants 
a 30 percent evaluation; and ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant, warrants a 50 
percent evaluation.

The history of this service-connected disability shows that 
service connection for neurodermatitis was originally granted 
in July 1971 and a noncompensable rating assigned, based on 
service medical records and June 1971 VA medical examination 
which revealed findings of a red area on the right hip joint 
and a diagnosis of possible neurodermatitis.

A June 1987 rating decision changed the diagnosis for the 
veteran's service-connected neurodermatitis to mycosis 
fungoides based on more recent VA treatment records, and a 10 
percent evaluation was assigned, effective December 24, 1986, 
under 38 C.F.R. § 4.118, Diagnostic Code 7806.

VA outpatient records for the period of March 1988 to 
September 1989 reflect that in March 1988, the veteran was 
noted to have stable inactive mycosis fungoides, and that he 
was to be evaluated again in six months.  A pathology report 
from May 1989 indicates that a specimen from the right hip 
revealed diagnostic features of mycosis fungoides.  These 
were noted to be characterized by the same superficial but 
much diminished parakeratosis present in earlier biopsies, 
including atypical lymphoid cells within the epidermis, focal 
Pautrier abscesses, sclerosis and reactive fibrosis of the 
papillary dermis, and a combined thick plaque-like, lichenoid 
subepidermal infiltrate of atypical lymphoid cells that 
displaces the normal dermal elements and often hugs the base 
of the epidermis.  The diagnosis was mycosis fungoides of the 
right hip, plaque stage, and the examiner commented on the 
difficulty inherent in the interpretation of early stage 
mycosis fungoides.  In June 1989, the plaque on the veteran's 
right hip was noted to be getting thicker.

A private medical record from Dr. F., dated in September 
1989, reflects that examination revealed a 5 by 8 millimeter 
erythematous scaly and slightly atrophic plaque with 
telangiectasia, some slight surrounding scale and erythema.  
Dr. F. emphasized the importance of periodic examination with 
respect to the veteran's mycosis fungoides.

A September 21, 1989 VA outpatient record indicates that the 
right hip plaque was noted to be slightly thicker than 
before, and that it would be necessary to begin treatment for 
remission.


Analysis

In evaluating the medical evidence for the period of January 
7, 1988 to September 20, 1989, the Board finds that a rating 
in excess of 10 percent was not warranted under the "old" 
criteria applicable to non-Hodgkin's lymphoma or the 
Diagnostic Codes applicable to skin disorders such as 
Diagnostic Code 7806.  While the evidence of record for this 
period clearly shows some increase in the size of the 
veteran's right hip plaque associated with his mycosis 
fungoides during this period, it is not representative of the 
type of occasional low-grade fever, mild anemia, fatigability 
or pruritus required for a 30 percent rating under Diagnostic 
Code 7715, or the type of exudation or itching constant, 
extensive lesions, or marked disfigurement required for a 30 
percent evaluation under 38 C.F.R. § 4.118, Diagnostic Code 
7806.

The Board finds that the record clearly does not evidence the 
type of symptoms during this period required for ratings even 
higher than 30 percent under either former 38 C.F.R. § 4.117, 
Diagnostic Code 7715 (effective prior to September 22, 1995) 
or 38 C.F.R. § 4.118, Diagnostic Code 7806.  Consequently, 
based on the above, the Board finds that the veteran's 
mycosis fungoides plaque on the right hip did not more nearly 
approximate the criteria necessary for a rating in excess of 
10 percent during the period of January 7, 1988 to September 
20, 1989.


III.  Entitlement to an Evaluation in excess of 10 percent 
for mycosis fungoides from November 16, 1990 to September 21, 
1995.

Background

A May 1991 VA outpatient record reflects that the activity of 
the veteran's mycosis fungoides was beginning to increase 
again.

A June 1991 VA medical statement reflects that the veteran 
had been followed at the Spokane, Washington VA medical 
center since the late 1970's for a skin rash in the pelvic 
girdle area, and that this was the same rash that had been 
present at the time of discharge and diagnosed as eczema.  
Following VA dermatological consultation, the condition was 
diagnosed as mycosis fungoides, a T-cell lymphoma, which 
responds nicely to nitrogen mustard topical treatment and had 
been treated over the previous several times with topical 
mustard.  Further treatment was planned for the fall and it 
was apparent to this examiner that the diagnosis of eczema 
was in error from the start.  Misdiagnosis of T-cell lymphoma 
was noted to be a very frequent occurrence without a biopsy.

A VA medical statement from Dr. B., dated in July 1991, 
indicates that the veteran had an appointment in September 
1991 for topical chemotherapy with nitrogen mustargen which 
was used in treatment for mycosis fungoides, a progressive 
cutaneous T-cell lymphoma.

A July 1991 medical report from Dr. W. indicates that he 
recently examined the veteran for a pink, atrophic patch of 
skin with some scaling that was 8 by 10 centimeters in 
diameter.  This was found to represent an increase in size 
from several years earlier, and was clinically compatible 
with mycosis fungoides.  It was this examiner's understanding 
that previous biopsies were negative and a new biopsy was 
recommended.

A VA outpatient record from September 1991 reflects that 
there was no evidence of right hip active mycosis fungoides, 
and that this condition appeared to be in remission.  The 
veteran was to be seen again in six months and to be taken 
off all medications for mycosis fungoides.

VA skin examination in March 1992 revealed that the veteran 
reported developing a rash on his arms and right hip while in 
Vietnam, and that the rash on the arm seemed to clear 
spontaneously without any definitive diagnosis.  The one on 
the hip had continued to this day and had been diagnosed as 
T-cell lymphoma.  At this time, treatments with nitrogen 
mustard were to be taken case of at the VA hospital.  The 
condition was noted to be controlled at this time, and he had 
shown no acute exacerbation over the previous six months.  
Examination of the right hip revealed a violaceous to a 
pinkish area of thin skin with subdermal lesion.  This was 
about 5 inches by 6 inches in circular diameter, and it was 
not deep purple or violaceous because of an acute episode.  
There was no deep induration and no extension of the margins.  
The impression included T-cell lymphoma (mycosis fungoides), 
apparently in remission with no extension at this time.

A March 1992 examination associated with a state disability 
claim revealed a slightly scarred and pigmented area of 
cutaneous lymphoma of about 6 to 8 inches with substantial 
thickness.  

A VA outpatient record from March 1992 notes that the 
veteran's mycosis fungoides was in total remission.

A VA outpatient record from November 1992 revealed that there 
was no active mycosis fungoides at this time and that the 
veteran had not received mustargen for several years.  

VA hospital records from December 1992 reflect that the 
veteran had received at least two rounds of chemotherapy with 
nitrogen mustard in 1990.  Examination at this time revealed 
a slightly erythematous area on his right hip, which was 
noted to be the site of his T-cell lymphoma.  The impression 
at this time included T-cell lymphoma.  

VA skin examination in September 1994 revealed a history of 
unremitting inflammation of the skin that dated to his 
service in Vietnam.  In 1986, the veteran's right hip rash 
was finally diagnosed as mycosis fungoides, a type of 
lymphoma.  The veteran was treated successfully through 1991 
with a topical nitrogen mustard therapy, which resulted in 
remission in 1991.  The condition exhibited very little 
involvement at this time as it was noted to be in remission.  
There was one 4 centimeter patch that was poiklodermic on the 
right hip.  The diagnosis was skin features with residual 
mycosis ungoides or remission from mycosis fungo des.

VA outpatient records from November 1994 and November 1995 
reflect no problems associated with the veteran's mycosis 
fungoides.


Analysis

With respect to the period of November 16, 1990 to September 
21, 1995, although a May 1991 VA outpatient record reflects 
that the activity of the veteran's mycosis fungoides was 
beginning to increase again, a VA outpatient record from 
September 1991 reflects that there was no evidence of right 
hip active mycosis fungoides, and that this condition 
appeared to be in remission.  In addition, a March 1992 VA 
skin examination indicated that the veteran's mycosis 
fungoides was controlled at this time, and that he had shown 
no acute exacerbation over the previous six months.  
Thereafter, additional treatment records for the remainder of 
this time period reflect that the veteran's condition was 
either in total remission or that it had not been active for 
several years.  Consequently, the Board finds that the 
evidence as to this period also does not support a rating in 
excess of 10 percent under either the "old" criteria of 
38 C.F.R. § 4.117, Diagnostic Code 7715 (effective prior to 
September 22, 1995), or 38 C.F.R. § 4.118, Diagnostic Code 
7806.  38 C.F.R. § 4.7.


IV.  Entitlement to an Evaluation in Excess of 10 Percent for 
Mycosis Fungoides from September 22, 1995.

Background

VA outpatient records for the period of November 1995 to 
April 1999 reflect that in November 1995, there was no 
evidence of recurrence of the veteran's mycosis fungoides.  
In April 1996, the mycosis was indicated to be presently 
quiescent.  In July 1996, as a result of a finding of polyps, 
a colonoscopy was scheduled.  Endoscopic examination in 
August 1996 revealed additional internal lesions, including a 
small sigmoid polypoid lesion with lymphoid infiltrate.  In 
September 1996, it was noted that because of the veteran's 
history of T-cell lymphoma, ontological consultation was 
thought to be important.

In October 1996, examination did not reveal skin lesions of 
any kind, and the assessment was mycosis fungoides with no 
active skin lesions.  It was further noted that a colon polyp 
was suggestive of lymphoproliferative disorder.  Later in 
October 1996, the veteran's mycosis fungoides was again 
indicated to be in remission.  In April 1997, there was also 
no evidence of skin lesions and the assessment was that the 
mycosis fungoides was not active.  There were also no skin 
lesions noted in October 1997, November 1997, April 1998, 
October 1998, and April 1999, at which time weight loss was 
noted to be intentional and there was no finding of anemia or 
lymphadenopathy.


Analysis

The Board notes that the veteran was diagnosed with mycosis 
fungoides, a type of lymphoma, prior to September 22, 1995, 
for which he underwent several periods of chemotherapy 
through the fall of 1990.  Moreover, the Board notes that the 
record reflects no recurrence of the veteran's lymphoma since 
November 1990, and that the veteran's condition is not 
manifested by skin lesions and is currently inactive.  

The medical evidence of record shows that recent weight loss 
was intentional and there has been no report of fevers, 
sweats, or chills.  Furthermore, the medical records and 
reports have not shown any evidence of anemia or pruritis.  

The regulations provide that a 100 percent evaluation will be 
assigned for active disease and a period of six months 
following cessation of chemotherapy.  The record demonstrates 
that the veteran's condition is stable with no recurrence and 
that his last cycle of chemotherapy was long before September 
22, 1995.  Thereafter, the regulations state that ratings 
will be assigned based on residuals shown on VA examination.  
However, the medical evidence of record does not demonstrate 
any residuals of his non-Hodgkin's lymphoma.

Therefore, a rating in excess of 10 percent from September 
22, 1995 under any of the pertinent old or new criteria is 
also not warranted.  As a matter of fact, the Board finds 
that in view of the lack of skin lesions or other current 
residuals of disease, the RO has already given the veteran 
every benefit of the doubt in its assignment of a 10 percent 
evaluation for the veteran's service-connected non-Hodgkin's 
lymphoma.


V.  Entitlement to an Effective Date Earlier than January 11, 
1996 for a Total Disability Rating Based on Individual 
Unemployability due to Service-connected Disability.

Background

In connection with the veteran's current claim for a total 
rating based on individual unemployability due to his 
service-connected disabilities for the period of May 4, 1990 
to January 10, 1996, the Board finds that some of the basic 
facts are not in dispute.  Service connection is in effect 
for PTSD for the period, rated 50 percent disabling, and 
mycosis fungoides rated as 10 percent disabling.  By the 
action above, the ratings assigned to the veteran's service-
connected disabilities has not changed.  According to the 
record, the veteran completed high school and upon his 
discharge from the service, obtained a degree in forestry.  
The record further reveals that as of 1996 the veteran had 
served as a caretaker at a ranch in Trout Creek, Montana for 
many years, and had last worked as a sawyer in the logging 
industry in 1992.  

Total disability evaluations based on individual 
unemployability may be assigned where the schedular rating 
for the service-connected disability or disabilities is less 
than 100 percent when it is found that service-connected 
disabilities are sufficient
to produce unemployability without regard to advancing age.  
38 C.F.R. §§ 3.321, 3.340, 3.341, and 4.16.  Such a rating 
may be assigned when certain percentage requirements are met, 
under 38 C.F.R. § 4.16(a), or on an extraschedular basis when 
the percentage standards are not met.  Under 38 C.F.R. 
§ 4.16(a) if there is only one disability, it must be ratable 
at 60 percent or more (with disabilities of common etiology 
counted as one disability), or if there are two or more 
disabilities, there must be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  In this 
case, since there has been no increase in the ratings 
assigned to the veteran's service-connected disabilities for 
the period of May 4, 1990 to January 10, 1996, the threshold 
eligibility percentage requirements of 38 C.F.R. § 4.16(a) 
have not been met.  Specifically, when the evaluations for 
the veteran's service-connected disabilities over this period 
are combined, the resulting combined evaluation of 60 percent 
(determined by application of the combined rating table in 
38 C.F.R. § 4.25 (1999)), would not meet the schedular 
requirements set forth in 38 C.F.R. § 4.16(a).

The Board recognizes that the veteran has a significant 
impairment resulting from his PTSD which affected him 
industrially over the period of May 4, 1990 to January 10, 
1996.  Such recognition is evidenced by the percentage rating 
currently assigned for that period.  There is no evidence 
that his service connected mycosis fungoides produced any 
industrial impairment during this period, and thus it is not 
a factor in determining whether the veteran was unemployable 
at that time.  While the Board observes that the veteran is 
restricted from certain occupations due to his service-
connected PTSD, the Board does not find that this disability, 
in and of itself, renders the veteran unemployable to pursue 
some form of substantially gainful employment, including 
sedentary work, consistent with his level of education, which 
included a degree in forestry.  Specifically, the veteran 
acted as caretaker of a ranch throughout the entire relevant 
time frame and many years prior thereto, and the owner 
obviously had developed a significant amount of trust in the 
veteran to continue their relationship over such an extended 
time period.  In addition, as was noted earlier, while the 
veteran has claimed isolation and social impairment, he has 
also maintained a long-term relationship with a girlfriend 
for many years.  The Board does not find the record contains 
any countervailing evidence, of even remotely equal weight, 
that the veteran is, in reality, unemployable due to service-
connected disability.

Accordingly, the Board does not find that his service-
connected disabilities preclude him from securing or 
following a substantially gainful occupation.  Consequently, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for a total disability rating 
based on individual unemployability for the period of May 4, 
1990 to January 10, 1996, and thus, an earlier effective date 
for a total disability rating based on individual 
unemployability is not indicated.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16 and Part 4.

Parenthetically, the Board notes that the Board has limited 
its analysis to whether a total disability rating based on 
individual unemployability was warranted from May 4, 1990 to 
January 10, 1996, and not earlier.  First, the veteran's 
representative has indicated that this claim is limited to 
this time frame (Page 4 of the representative's brief of 
January 1999).  

Secondly, the issue of entitlement to an effective date 
earlier than May 4, 1990 for the assignment of a total 
disability rating based on individual unemployability has not 
been developed on appeal and is therefore not a matter for 
current appellate consideration. 


ORDER

Entitlement to an increased rating for PTSD for the period of 
May 4, 1990 to January 10, 1996, is denied.

Entitlement to an increased rating for mycosis fungoides for 
the period of January 7, 1988 to September 20, 1989, is 
denied.

Entitlement to an increased rating for mycosis fungoides for 
the period of November 16, 1990 to September 21, 1995, is 
denied.

Entitlement to an increased rating for mycosis fungoides from 
September 22, 1995, is denied.

A total rating for compensation on the basis of individual 
unemployability for the period of May 4, 1990 to January 10, 
1996, is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 
- 19 -


- 1 -


